DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 and 5/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 2014/0197546 in view of Gallegos et al. US 2015/0028470.

    PNG
    media_image1.png
    954
    1183
    media_image1.png
    Greyscale

Re claim 1, Hwang teaches a method for forming a three-dimensional memory structure (fig5 with the pad structure of fig3), comprising: 
disposing a dielectric film stack (104 and 106, fig15, [181]) on a substrate (100, fig15, [181]), wherein the dielectric film stack comprises a plurality of alternating dielectric layer pairs (104 and 106, fig15, [181]), each alternating dielectric layer pair comprising a first dielectric layer (106, fig15, [181]) and a second dielectric layer (104, fig15, [181]) different from the first dielectric layer ([181]); 
forming a dielectric staircase in the dielectric film stack (fig17), wherein the dielectric staircase comprises a plurality of dielectric staircase steps (110, fig17, [183]), each dielectric staircase step comprising two or more alternating dielectric layer pairs (fig17); 
disposing a first insulating layer on the dielectric staircase (insulating layer above 132 and around 170, fig7, [122]); 
forming a plurality of memory strings (120, fig20, [75]) in the dielectric film stack; 

Hwang is silent regarding forming a plurality of coaxial contact structures on the staircase structure.
Gallegos teaches a plurality of coaxial contact structures (fig2L) formed in an insulating layer (212, fig2J, [32]) with center core (218, fig2I, [35]) and a conductive ring (214, fig2H, [34]) connected to different regions (fig2L).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang with the teaching of Gallegos to form a coaxial contact structure with center core connected to 130a of center recessed region of Hwang and outer ring connected with upper layer 130b.  The motivation to do so is to reduce the contact area used by world line contacts (double the density by joining 134a/b into one staircase structure with two levels contacted by a coaxial contact) and reduce cross talk between signal lines (Gallegos, [1]).
Re claim 2, Hwang modified above teaches the method of claim 1, wherein forming the coaxial contact structure comprises: forming a conductive and insulating ring pair (Gallegos, 212 and 214, fig2I, [32, 33]) for each conductive and dielectric layer pair of the staircase step in the staircase structure (Hwang, fig3), wherein the conductive and insulating ring pair comprises a conductive ring (Gallegos, 214, fig2I, [33]) and an insulating ring (Gallegos, 212, fig2I, [32]).
Re claim 9, Hwang modified above teaches the method of claim 1, wherein forming the plurality of dielectric staircase steps, each having two or more dielectric layer pairs (Hwang, fig3), comprises: disposing a patterning mask (Hwang, 112, fig16, [189]) on the dielectric film stack; etching exposed 
Re claim 10, Hwang modified above teaches the method of claim 1, wherein replacing the second dielectric layers with the conductive layers to form the staircase structure (Hwang, replace 104 with 130, fig22, [221]), comprises: forming one or more slit structure openings (Hwang, 124, fig22, [209]), extending horizontally along the dielectric staircase (Hwang, fig22 with the pad structure of fig3), wherein the slit structure openings penetrate vertically through the dielectric film stack (Hwang, fig22); removing the second dielectric layers of the dielectric staircase to form a plurality of horizontal tunnels (Hwang, remove 104, fig22, [221]); and disposing the conductive layers inside the plurality of horizontal tunnels (Hwang, replace 104 with 130, fig22, [221]).
Re claim 12, Hwang teaches a method for forming a three-dimensional memory structure (fig5 with the pad structure of fig3), comprising: 
forming a staircase structure with a plurality of staircase steps (132, fig3, [101]), wherein: 
each staircase step comprises an upper conductive and dielectric layer pair (130b and 106 directly under 130b, fig3 and 7) and a lower conductive and dielectric layer pair pair (130a and 106 directly under 130a, fig3 and 7); 
the upper conductive and dielectric layer pair comprises an upper conductive layer (130b, fig3 and 7) and an upper dielectric layer (106 directly under 130b, fig3 and 7); and 
the lower conductive and dielectric layer pair comprises a lower conductive layer and a lower dielectric layer (fig3 and fig7); 

Gallegos teaches a plurality of coaxial contact structures (fig2L) formed in an insulating layer (212, fig2J, [32]) with center core (218, fig2I, [35]) and a conductive ring (214, fig2H, [34]) connected to different regions (fig2L).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang with the teaching of Gallegos to form a coaxial contact structure with center core connected to 130a of center recessed region of Hwang and outer ring connected with upper layer 130b.  The motivation to do so is to reduce the contact area used by world line contacts (double the density by joining 134a/b into one staircase structure with two levels contacted by a coaxial contact) and reduce cross talk between signal lines (Gallegos, [1]).
Re claim 19, Hwang modified above teaches the method of claim 12, wherein the forming the staircase structure further comprises: disposing a dielectric film stack (Hwang, 104 and 106, fig15, [181]) on a substrate (Hwang, 100, fig15, [181]), wherein the dielectric film stack comprises a plurality of alternating dielectric layer pairs (Hwang, 104 and 106, fig15, [181]), each alternating dielectric layer pair comprising a first dielectric layer (Hwang, 106, fig15, [181]) and a second dielectric layer (Hwang, 104, fig15, [181]) different from the first dielectric layer; forming a dielectric staircase in the dielectric film stack (Hwang, fig21 with pad structure of fig3), wherein the dielectric staircase comprises a plurality of dielectric staircase steps (Hwang, fig3), each dielectric staircase step comprising an upper alternating dielectric layer pair and a lower alternating dielectric layer pair (Hwang, fig21 with pad structure of fig3); and replacing the second dielectric layer with a conductive layer (Hwang, replace 104 with 130, fig22, [221]), wherein the upper alternating dielectric layer pair forms the upper conductive and dielectric 
Re claim 20, Hwang modified above teaches the method of claim 19, wherein the forming the dielectric staircase further comprises forming the plurality of dielectric staircase steps with the upper alternating dielectric layer pair and the lower alternating dielectric layer pair having a same lateral dimension in a surface parallel to the substrate (Hwang, fig21 with pad structure of fig3).

Claims 3-7, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 2014/0197546 in view of Gallegos et al. US 2015/0028470 and Sharangpani et al. US 2017/0278859.

Re claim 3, Hwang modified above teaches the method of claim 2, wherein forming the conductive ring comprises: forming a first contact hole to expose the conductive layer in one of the two or more conductive and dielectric layer pairs of the staircase step in the staircase structure (via formed in insulating interlayer above structure of Hwang fig3 to hold coaxial contact structure of Gallegos); 
Hwang does not explicitly show disposing a conductive film on a sidewall of the first contact hole and the exposed conductive layer; and removing the conducive film and a portion of the conductive layer from a bottom of the first contact hole to form the conductive ring, wherein a bottom of the conductive ring is formed to contact the conductive layer in one of the two or more conductive and dielectric layer pairs of the staircase step in the staircase structure.
Sharangpani teaches a coaxial structure (50, 60 and 62, fig3G, [60, 65, 65, 66]) formed by disposing a film (50, fig3C, [60]) on a sidewall of the first contact hole (49’, fig3C, [47]) and the exposed bottom layer (11, fig3C, [50]); and removing the film and a portion of the bottom layer from a bottom of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang in view of Gallegos with the teaching of Sharangpani to use the method of Sharangpani form coaxial structure of Gallegoson on top of Hwang fig 3. The motivation to do so is to reduce the contact area used by world line contacts (double the density by joining 134a/b into one staircase structure with two levels contacted by a coaxial contact) and reduce cross talk between signal lines (Gallegos, [1]).
Re claim 4, Hwang modified above teaches the method of claim 3, wherein forming the conductive ring further comprises etching the first dielectric layer of the next conductive and dielectric layer pair (Hwang, form structure in fig3).
Re claim 5, Hwang does not explicitly show the method of claim 2, wherein forming the insulating ring comprises: disposing a second insulating layer in a first contact hole; removing the second insulating layer from a bottom of the first contact hole; and forming the insulating ring surrounding a sidewall of the conductive ring and a sidewall of the conductive layer of one of the two or more conductive and dielectric layer pairs in the staircase step in the staircase structure; and forming a second contact hole to expose the next conductive layer in the staircase step.
Sharangpani teaches a coaxial structure (50, 60 and 62, fig3G, [60, 65, 65, 66]) wherein forming the insulating ring (53 or 56, fig3E) comprises: disposing a second insulating layer (56, fig3C) in a first contact hole (49, fig3C); removing the second insulating layer from a bottom of the first contact hole (remove 56, fig3D); and forming the insulating ring (56, fig3C) surrounding a sidewall of the ring (54, fig3E) between two insulating rings (53 and 56, fig3E) and a sidewall of the bottom layer; and forming a second contact hole (recess 11, fig3D) to expose the next layer.

Re claim 6, Hwang modified above teaches the method of claim 1, wherein forming the coaxial contact structure further comprises: forming a contact hole to expose the conductive layer closest to the substrate in the staircase step of the two or more conductive and dielectric layer pairs (Hwang, fig3); 
Hwang does not explicitly show disposing a conductive material to fill the contact hole; and forming a conductive core to contact the conductive layer closest to the substrate in staircase step of the two or more conductive and dielectric layer pairs.
Sharangpani teaches a coaxial structure (50, 60 and 62, fig3G, [60, 65, 65, 66]) formed by forming a contact hole (49, fig3B) to expose the layer (11, fig3B) closest to the substrate; disposing a middle material (54, fig2C) to fill the contact hole; and forming a core (62, fig3G) to contact the bottom layer closest to the substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang in view of Gallegos with the teaching of Sharangpani to use the method of Sharangpani form coaxial structure of Gallegoson on top of Hwang fig 3. The motivation to do so is to reduce the contact area used by world line contacts (double the density by joining 134a/b into one staircase structure with two levels contacted by a coaxial contact) and reduce cross talk between signal lines (Gallegos, [1]).
Re claim 7, Hwang modified above teaches the method of claim 6, further comprising performing a planarization process to remove the conductive material outside the contact hole and form a coplanar surface (Sharangpani, CMP used in fig3G, [64]).
Re claim 11, Hwang does not explicitly show the method of claim 10, further comprising: disposing a gate dielectric layer on sidewalls of the horizontal tunnels prior to disposing the conductive layer, wherein the gate dielectric layer comprises high-k dielectric material, silicon oxide, silicon nitride or silicon oxynitride.
Sharangpani teaches disposing a gate dielectric layer (154, fig11, [101]) on sidewalls of the horizontal tunnels prior to disposing the conductive layer (46, fig11, [101), wherein the gate dielectric layer comprises high-k dielectric material, silicon oxide, silicon nitride ([101]) or silicon oxynitride.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang in view of Gallegos with the teaching of Sharangpani to insert a gate dielectric layer to improve charge retention characteristics (Sharangpani, [101]).
Re claim 13, Hwang modified above teaches the method of claim 12, wherein forming the conductive ring comprises: forming a first contact hole to expose the conductive layer in one of the two or more conductive and dielectric layer pairs of the staircase step in the staircase structure (via formed in insulating interlayer above structure of Hwang fig3 to hold coaxial contact structure of Gallegos); 
Hwang does not explicitly show disposing a conductive film on a sidewall of the first contact hole and the exposed upper conductive layer; and removing the conducive film and a portion of the upper conductive layer from a bottom of the first contact hole to expose a portion of the upper dielectric layer.
Sharangpani teaches a coaxial structure (50, 60 and 62, fig3G, [60, 65, 65, 66]) formed by disposing a film (50, fig3C, [60]) on a sidewall of the first contact hole (49’, fig3C, [47]) and the exposed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang in view of Gallegos with the teaching of Sharangpani to use the method of Sharangpani form coaxial structure of Gallegoson on top of Hwang fig 3. The motivation to do so is to reduce the contact area used by world line contacts (double the density by joining 134a/b into one staircase structure with two levels contacted by a coaxial contact) and reduce cross talk between signal lines (Gallegos, [1]).
Re claim 14, Hwang modified above teaches the method of claim 13, wherein the forming the conductive ring further comprises: removing the conductive film outside the first contact hole by chemical mechanical polishing (Sharangpani, CMP used in fig3G, [64]).
Re claim 15, Hwang modified above teaches the method of claim 13, wherein the removing the conductive film further comprises: removing a portion of the upper dielectric layer from the bottom of the first contact hole to expose the lower conductive layer (Hwang, fig3).
Re claim 16, Hwang modified above teaches the method of claim 13, wherein the forming the insulating ring comprises: after forming the conductive ring, disposing an insulating layer in the first contact hole; and removing the insulating layer from the bottom of the first contact hole to expose a portion of the lower conductive layer (use the method of Sharangpani to form the coaxial structure of Gallegos).
Re claim 17, Hwang modified above teaches the method of claim 16, wherein the forming the conductive core comprises: after forming the insulating ring, disposing a conductive material to fill the first contact hole (use the method of Sharangpani to form the coaxial structure of Gallegos).
Re claim 18, Hwang modified above teaches the method of claim 17, wherein the forming the conductive core further comprises: removing the conductive material outside the first contact hole by chemical mechanical polishing (Sharangpani, CMP used in fig3G, [64]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 2014/0197546 in view of Gallegos et al. US 2015/0028470 and Chen US 2017/0294384.

Re claim 8, Hwang does not explicitly show the method of claim 1, further comprising disposing a barrier layer on the dielectric staircase prior to the first insulating layer.
Chen teaches a barrier layer (200, fig4A, [34]), disposed between the first insulating layer (400, fig4A, [26]) and the staircase structure (100, fig4A, [21]), and the plurality of contact structures (300, fig4A, [21]) extending through the barrier layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang in view of Gallegos with the teaching of Chen to form layer 200 under 400 on top of the staircase structure.  The motivation to do so is to effectively electrically isolate the contact lines (Chen, [4]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812